DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.11,233,562. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11,233,562 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent No. 11,233,562. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,233,562 is same as claimed invention of the present application. 
In addition, the independent claims 1 and 11 of the present application is the same invention as the independent claims 1 and 11 of the US Patent No. 11,233,562. The subject matter in the instant application is fully disclosed in the US Patent No. 11,233,562  and is covered by the US Patent No. 11,233,562 since the US Patent No. 11,233,562 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	For example;
Instant Application
U.S. Patent No. 11,233,562, Application No. 17/136,558
1. A method comprising: 
   
   triggering synchronization of a satellite modem to a carrier frequency of a beam of a satellite; 
   
   retrieving an ephemeris information for the satellite and a beam configuration information for the beam; 
   
   calculating a velocity of the satellite per the ephemeris information; and  
   adjusting a carrier frequency of the satellite modem when communicating via the beam to compensate for a doppler offset induced in the carrier frequency by the velocity, 

   wherein the satellite modem is capable of communicating with a Geosynchronous Earth Orbit (GEO), Medium Earth Orbit (MEO) and Low Earth Orbit (LEO) type of satellite.
1. A method comprising:    
   triggering synchronization of a satellite modem to a carrier frequency of a beam of a satellite; 
retrieving an ephemeris information for the satellite and a beam configuration information for the beam; 
   calculating a velocity of the satellite per the ephemeris information; and  
   adjusting a carrier frequency of the satellite modem when communicating via the beam to compensate for a doppler offset induced in the carrier frequency by the velocity, 
   wherein the satellite has a satellite type selected from a Geosynchronous Earth Orbit (GEO), Medium Earth Orbit (MEO) or Low Earth Orbit (LEO) type of satellite, and the satellite type is different than a satellite type of an immediately preceding synchronization.
2. The method of claim 1, further comprising synchronizing a timing of the communicating via the satellite modem to a gateway.
2. The method of claim 1, further comprising synchronizing a timing of the communicating via the satellite modem to a gateway.
3. The method of claim 1, further comprising synchronizing a transmit power of the transmitting from the satellite modem.  
3. The method of claim 1, further comprising synchronizing a transmit power of the transmitting from the satellite modem.
4. The method of claim 1, wherein the adjusting further compensates for a UT movement induced doppler offset in the carrier frequency.
4. The method of claim 1, wherein the adjusting further compensates for a UT movement induced doppler offset in the carrier frequency.
5. The method of claim 1, wherein the adjusting further compensates for a velocity of the satellite relative to a gateway.  
5. The method of claim 1, wherein the adjusting further compensates for a velocity of the satellite relative to a gateway.
6. The method of claim 1, further comprising directing an antenna controller to point an antenna to a real-time location of the satellite.
6. The method of claim 1, further comprising directing an antenna controller to point an antenna to a real-time location of the satellite.
7. The method of claim 1, further comprising repointing to a new satellite having a same satellite type as the satellite type.  
7. The method of claim 1, further comprising repointing to a new satellite having a same satellite type as the satellite type.
8. The method of claim 1, wherein the triggering comprises one or more of receiving a message to synchronize, determining that the satellite modem is within a coverage area of the satellite, imminent arrival of the satellite modem into the coverage area of the satellite, and imminent departure of the satellite modem from a current coverage area.  
8. The method of claim 1, wherein the triggering comprises one or more of receiving a message to synchronize, determining that the satellite modem is within a coverage area of the satellite, imminent arrival of the satellite modem into the coverage area of the satellite, and imminent departure of the satellite modem from a current coverage area.
9. The method of claim 1, wherein the retrieving comprises accessing an ephemeris repository via a satellite link to retrieve the ephemeris information.
9. The method of claim 1, wherein the retrieving comprises accessing an ephemeris repository via a satellite link to retrieve the ephemeris information.
10. The method of claim 1, wherein the communicating comprises receiving and transmitting.  
10. The method of claim 1, wherein the communicating comprises receiving and transmitting.
11. A computing apparatus comprising: 
   a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: trigger synchronization of a satellite modem to a carrier frequency of a beam of a satellite; 
   
   retrieve an ephemeris information for the satellite and a beam configuration information for the beam; 
   calculate a velocity of the satellite per the ephemeris information; and 
   adjust a carrier frequency of the satellite modem when communicating via the beam to compensate for a doppler offset induced in the carrier frequency by the velocity, wherein the satellite modem is capable of communicating with a Geosynchronous Earth Orbit (GEO), Medium Earth Orbit (MEO) and Low Earth Orbit (LEO) type of satellite.  

11. A computing apparatus comprising: 
   a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: trigger synchronization of a satellite modem to a carrier frequency of a beam of a satellite; 
   retrieve an ephemeris information for the satellite and a beam configuration information for the beam; 
   calculate a velocity of the satellite per the ephemeris information; and 
   adjust a carrier frequency of the satellite modem when communicating via the beam to compensate for a doppler offset induced in the carrier frequency by the velocity, wherein the satellite has a satellite type selected from a Geosynchronous Earth Orbit (GEO), Medium Earth Orbit (MEO) or Low Earth Orbit (LEO) type of satellite, and the satellite type is different than a satellite type of an immediately preceding synchronization.
12. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to synchronize a timing of the communicating via the satellite modem to a gateway.  
12. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to synchronize a timing of the communicating via the satellite modem to a gateway.
13. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to synchronize a transmit power of the transmitting from the satellite modem.
13. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to synchronize a transmit power of the transmitting from the satellite modem.
14. The computing apparatus of claim 11, wherein the adjusting further compensates for a UT movement induced doppler offset in the carrier frequency.  
14. The computing apparatus of claim 11, wherein the adjusting further compensates for a UT movement induced doppler offset in the carrier frequency.
15. The computing apparatus of claim 11, wherein the adjusting further compensates for a velocity of the satellite relative to a gateway.
15. The computing apparatus of claim 11, wherein the adjusting further compensates for a velocity of the satellite relative to a gateway.
16. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to direct an antenna controller to point an antenna to a real-time location of the satellite.  
16. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to direct an antenna controller to point an antenna to a real-time location of the satellite.
17. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to repoint to a new satellite having a same satellite type as the satellite type.  
17. The computing apparatus of claim 11, wherein the instructions further configure the apparatus to repoint to a new satellite having a same satellite type as the satellite type.
18. The computing apparatus of claim 11, wherein the triggering comprises one or more of receiving a message to synchronize, determine that the satellite modem is within a coverage area of the satellite, imminent arrival of the satellite modem into the coverage area of the satellite, and imminent departure of the satellite modem from a current coverage area.  
18. The computing apparatus of claim 11, wherein the triggering comprises one or more of receiving a message to synchronize, determine that the satellite modem is within a coverage area of the satellite, imminent arrival of the satellite modem into the coverage area of the satellite, and imminent departure of the satellite modem from a current coverage area.
19. The computing apparatus of claim 11, wherein the retrieving comprises access an ephemeris repository via a satellite link to retrieve the ephemeris information.  
19. The computing apparatus of claim 11, wherein the retrieving comprises access an ephemeris repository via a satellite link to retrieve the ephemeris information.
20. The computing apparatus of claim 11, wherein the communicating comprises receive and transmitting.
20. The computing apparatus of claim 11, wherein the communicating comprises receive and transmitting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vasawada et al. (US 2015/0270890).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132